Citation Nr: 1636143	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-41 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  The propriety of the reduction of the Veteran's disability rating for service-connected hypertension from 60 percent to 20 percent, effective February 1, 2010.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.


REPRESENTATION 

Appellant represented by: The American Legion 
 

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1983 to January 1988.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in July 2015, when it was remanded for further development. 

The documents in this case are contained in the Virtual Benefits Management System (VBMS) and the Virtual VA (VVA) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Following the July 2015 remand and the requisite development, the AOJ was directed to issue a Supplemental Statement of the Case (SSOC).  The AOJ has not yet done so.  As all other development has been completed, the AOJ must therefore issue a SSOC and provide it to the Veteran and his representative.  It is noted that there is new evidence that has not been considered by the AOJ, and that must be done to provide due process.

Accordingly, the case is REMANDED for the following action:

Review the issues on appeal in light of all the evidence of record, including the evidence added to the claims file following the July 2015 Board remand.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




D



